ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

PRELIMINARY OBJECTIONS

JUDGMENT OF 27 FEBRUARY 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D’INTERPRETATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

EXCEPTIONS PRÉLIMINAIRES

ARRÉT DU 27 FÉVRIER 1998
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United Kingdom), Preliminary Objections, Judgment, I.C.J. Reports
1998, p. 9

Mode officiel de citation:

Questions d'interprétation et d’application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil
1998, p. 9

 

Sales number
ISSN 0074-4441 N° de vente: 698

ISBN 92-1-070761-3

 

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998

27 février 1998

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

EXCEPTIONS PRÉLIMINAIRES

Exception d’incompétence — Convention de Montréal du 23 septembre 1971
— Traité en vigueur entre les Parties — Paragraphe 1 de l’article 14 de la
convention.

Motifs d'incompétence invoqués lors de la phase de la procédure relative aux
mesures conservatoires — Arguments non repris dans la présente phase de la
procédure — Nécessité pour la Cour d'examiner néanmoins ces arguments —
Négociations — Demande d'arbitrage — Délai de six mois pour saisir la Cour.

Allégation d’inexistence de tout différend juridique concernant l'interpréta-
tion ou l'application de la convention de Montréal — Différend de nature géné-
rale sur le régime juridique applicable à la destruction de l'appareil de la Pan
Am au-dessus de Lockerbie — Différends spécifiques concernant l'interprétation
et l'application de l'article 7 de la convention, lu conjointement avec ses ar-
ticles I, 5, 6 et 8, ainsi que l'interprétation et l'application de l'article 11 de la
convention.

Allégation selon laquelle il n’appartiendrait pas à la Cour de se prononcer sur
la licéité des actions engagées par le défendeur en vue d'obtenir la livraison des
deux auteurs présumés de l'infraction — Compétence de la Cour pour juger de
la licéité de ces actions dans la mesure où elles seraient contraires aux disposi-
tions de la convention de Montréal. |

Résolutions 748 (1992) et 883 (1993) du Conseil de sécurité — Adoption
après le dépôt de la requête — Appréciation de la compétence à la date d’intro-
duction de la requête.

1998
27 février
Rôle général
n° 88
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 10

Exception d’irrecevabilité — Allégation selon laquelle les résolutions 748
(1992) et 883 (1993) du Conseil de sécurité créeraient pour les Parties des obli-
gations juridiques déterminantes au regard de tout différend soumis a la Cour —
Appréciation de la recevabilité à la date d'introduction de la requête — Adop-
tion des résolutions après le dépôt de la requête.

Allégation selon laquelle lesdites résolutions auraient privé de tout objet les
demandes formulées par le demandeur. — Exception tendant au prononcé d'un
non-lieu — Paragraphe 1 de l’article 79 du Règlement de la Cour — Exception
«préliminaire» — Modalités de présentation — Paragraphe 7 de l’article 79 du
Règlement — Revision de 1972 — Exception «non exclusivement» préliminaire
comportant «à la fois des aspects préliminaires et des aspects de fond» —
Droits au fond constituant l'objet même d’une décision sur l'exception.

Fixation des délais pour la suite de la procédure.

ARRÊT

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président en
l'affaire; M. SCHWEBEL, président de la Cour; MM. Opa, BEDJAOUI,
GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA,
VERESHCHETIN, PARRA-ARANGUREN, KOOIMANS, REZEK, juges; sir
Robert Jennincs, M. EL-KosHERI, juges ad hoc; M. VALENCIA-
OsPINA, greffier.

En l'affaire relative à des questions d'interprétation et d’application de la
convention de Montréal de 1971 résultant de l’incident aérien de Lockerbie,

entre

la Grande Jamahiriya arabe libyenne populaire et socialiste,
représentée par
S. Exc. M. Hamed Ahmed Elhouderi, ambassadeur, secrétaire du bureau

populaire de la Grande Jamahiriya arabe libyenne populaire et socialiste
aux Pays-Bas,

comme agent;

M. Mohamed A. Aljady,
M. Abdulhamid Raeid,

comme conseils;

M. Abdelrazeg El-Murtadi Suleiman, professeur de droit international public
à la faculté de droit de l’Université de Benghazi,

M. Ian Brownlie, C.B.E., Q.C., F.B.A., professeur de droit international
public, titulaire de la chaire Chichele à l’Université d'Oxford,

M. Jean Salmon, professeur émérite de droit à { Université libre de Bruxelles,

M. Eric Suy, professeur de droit international à l’Université catholique de
Louvain (K.U. Leuven),

M. Eric David, professeur de droit à l’Université libre de Bruxelles,

comme conseils et avocats;
CONVENTION DE MONTREAL DE 1971 (ARRÊT) 11

M. Nicolas Angelet, premier assistant à la faculté de droit de l'Université
catholique de Louvain (K.U. Leuven),

M Barbara Delcourt, assistante à la faculté des sciences sociales, politiques
et économiques de l'Université libre de Bruxelles, collaboratrice scienti-
fique au centre de droit international et à l’institut d’études européennes de
l'Université libre de Bruxelles,

M. Mohamed Awad,

comme conseillers,
et

le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord,
représenté par
sir Franklin Berman, K.C.M.G., Q.C., conseiller juridique du ministère des
affaires étrangères et du Commonwealth,
comme agent et conseil;
le très honorable lord Hardie, Q.C., Lord Advocate d’Ecosse,

M. Christopher Greenwood, Barrister, professeur de droit international a la
London School of Economics,
M. Daniel Bethlehem, Barrister, London School of Economics,

comme conseils ;

M. Anthony Aust, C.M.G.,
comme agent adjoint;

M. Patrick Layden, T.D.,
M. Norman McFadyen,

M™* Sarah Moore,
M”* Susan Hulton,

comme conseillers ;
M”* Margaret McKie,
comme secrétaire,

La Cour,

ainsi composée,
aprés délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 3 mars 1992, le Gouvernement de ia Grande Jamahiriya arabe libyenne
populaire et socialiste (dénommée ci-aprés la «Libye») a déposé au Greffe
de la Cour une requête introductive d’instance contre le Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord (dénommé ci-après le
«Royaume-Uni») au sujet d’un «différend entre la Libye et le Royaume-Uni
concernant l'interprétation ou l’application de la convention de Montréal» du
23 septembre 1971 pour la répression d’actes illicites dirigés contre la sécurité
de l’aviation civile (dénommée ci-après la «convention de Montréal»). Dans la
requête, il était fait référence à la destruction le 21 décembre 1988, au-dessus de
Lockerbie (Ecosse), de l’appareil qui assurait le vol 103 de la Pan Am, ainsi
qu'aux accusations prononcées en novembre 1991 par le Lord Advocate d'Ecosse

6
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 12

contre deux ressortissants libyens soupçonnés d’avoir fait placer à bord de
Vappareil une bombe qui, en explosant, l’aurait détruit. La requête invoquait
comme base de compétence le paragraphe 1 de l’article 14 de la convention de
Montréal.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement du Royaume-Uni par le gref-
fier; conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.

3. Conformément au paragraphe 3 de l’article 69 du Règlement, le greffier a
adressé au secrétaire général de l'Organisation de l’aviation civile internationale
la notification prévue au paragraphe 3 de l’article 34 du Statut.

Conformément à l’article 43 du Règlement, le greffier a en outre adressé la
notification prévue au paragraphe 1 de l’article 63 du Statut à tous les Etats
qui, sur la base de renseignements obtenus des gouvernements dépositaires,
sont apparus comme étant parties à la convention de Montréal.

4. La Cour ne comptant pas sur le siège de juge de nationalité libyenne, la
Libye s’est prévalue du droit que lui confère le paragraphe 2 de l’article 31 du
Statut de procéder à la désignation d’un juge ad hoc pour siéger en l'affaire: elle
a désigné à cet effet M. Ahmed Sadek El-Kosheri.

5. Le 3 mars 1992, dès après le dépôt de sa requête, la Libye a présenté une
demande en indication de mesures conservatoires en vertu de l’article 41 du
Statut.

Par ordonnance en date du 14 avril 1992, la Cour, après avoir entendu les
Parties, a dit que les circonstances de l’espèce n’étaient pas de nature à exiger
l'exercice de son pouvoir d’indiquer des mesures conservatoires.

6. Par ordonnance du 19 juin 1992, Ia Cour, compte tenu des demandes des
Parties, a fixé au 20 décembre 1993 la date d’expiration du délai pour le dépôt
du mémoire de la Libye et au 20 juin 1995 la date d’expiration du délai pour le
dépôt du contre-mémoire du Royaume-Uni.

La Libye a dûment déposé son mémoire dans le délai ainsi prescrit.

7. Dans le délai fixé pour le dépôt de son contre-mémoire, le Royaume-Uni
a déposé des exceptions préliminaires à la compétence de la Cour et à la rece-
vabilité de la requête.

En conséquence, par ordonnance du 22 septembre 1995, la Cour, constatant
qu'en vertu des dispositions du paragraphe 3 de l’article 79 du Règlement la
procédure sur le fond était suspendue, a fixé au 22 décembre 1995 la date
d’expiration du délai dans lequel la Libye pourrait présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires.

La Libye a déposé un tel exposé dans le délai ainsi prescrit, et l’affaire s’est
trouvée en état pour ce qui est des exceptions préliminaires.

8. Par lettre en date du 19 février 1996, le greffier, conformément au para-
graphe 3 de l’article 34 du Statut, a communiqué les pièces de la procédure
écrite au secrétaire général de Organisation de l'aviation civile internationale
et a précisé, en se référant au paragraphe 2 de l’article 69 du Règlement, que, si
l'Organisation souhaitait présenter à la Cour des observations écrites, celles-ci
ne devraient porter, au stade considéré, que sur les questions de compétence et
de recevabilité.

Par lettre du 26 juin 1996, le secrétaire général de l'Organisation de l’aviation
civile internationale a fait savoir à la Cour que l'Organisation «n’a[vait] pas
d'observations à faire pour le moment» mais désirait être tenue informée de
l’évolution de l’affaire, afin d’être en mesure de déterminer s’il conviendrait de
présenter des observations à un stade ultérieur.
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 13

9. Par lettre en date du 23 novembre 1995, le greffier avait informé les
Parties que le membre de Ja Cour ayant la nationalité du Royaume-Uni avait
demandé à ne pas participer au jugement de l’affaire, conformément au para-
graphe 1 de l’article 24 du Statut. Par lettre du 5 mars 1997, l'agent adjoint du
Royaume-Uni, se référant aux articles 31 du Statut et 37 du Règlement, a fait
connaître à la Cour l'intention de son gouvernement de désigner sir Robert
Jennings pour siéger en qualité de juge ad hoc en l’affaire. Conformément au
paragraphe 3 de l’article 35 du Règlement, copie de cette lettre a été commu-
niquée par le greffier au Gouvernement libyen, qui a été informé que la
date d’expiration du délai dans lequel la Libye pourrait présenter les obser-
vations qu’elle voudrait faire avait été fixée au 7 avril 1997. Aucune observa-
tion du Gouvernement libyen n’est parvenue à la Cour dans le délai ainsi
prescrit.

Compte tenu de linstance introduite par la Libye contre les Etats-Unis
d'Amérique le 3 mars 1992 dans l’affaire relative à des Questions d’interpré-
tation et d'application de la convention de Montréal de 1971 résultant de l’in-
cident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amé-
rique), et de sa composition en la présente affaire où, conformément aux
dispositions du paragraphe ! de l’article 31 du Statut, siège un juge ayant la
nationalité des Etats-Unis, la Cour a donné instruction au greffier d’informer la
Libye et le Royaume-Uni, ainsi que les Etats-Unis d'Amérique, qu’elle était dis-
posée à recevoir d’eux, le 30 juin 1997 au plus tard, toutes observations qu'ils
eussent souhaité formuler au regard de l’application du paragraphe 5 de l’ar-
ticle 31 du Statut. Le greffier a adressé des communications à cette fin aux trois
Etats le 30 mai 1997. Dans le délai fixé à cet effet, chacun des trois gouverne-
ments a présenté des observations. Après en avoir dûment délibéré, la Cour,
par dix voix contre trois, a décidé qu’en la présente phase relative à la compé-
tence et à la recevabilité dans les deux affaires le Royaume-Uni et les Etats-
Unis d'Amérique ne faisaient pas cause commune au sens du paragraphe 5 de
Particle 31 du Statut; que la désignation d’un juge ad hoc par le Royaume-Uni
se justifiait dès lors dans la phase en cours de la procédure en la présente
affaire; et qu’en conséquence sir Robert Jennings siégerait aux fins de la pro-
cédure orale et prendrait part aux délibérations que la Cour tiendrait dans cette
phase de l’affaire. Le greffier a notifié cette décision à la Libye et au Royaume-
Uni, et en a avisé les Etats-Unis d'Amérique, par lettres en date du 16 sep-
tembre 1997.

10. Le président de la Cour, étant ressortissant de l’une des Parties à l’affaire
relative à des Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d’ Amérique), ne pouvait pas, en vertu du paragraphe 1
de l’article 32 du Règlement, exercer la présidence pour cette affaire. Bien que
cette disposition ne trouve pas à s'appliquer en l'espèce, le président a estimé
approprié de ne pas non plus exercer la présidence aux fins de la présente
affaire. Il a donc incombé au vice-président, conformément au paragraphe 1 de
Particle 13 du Règlement, d'assurer la présidence en l’affaire.

11. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
décidé de rendre accessibles au public, à l'ouverture de la procédure orale, les
exceptions préliminaires du Royaume-Uni et l'exposé écrit contenant les obser-
vations et conclusions de la Libye sur ces exceptions, ainsi que les documents
qui étaient joints à ces pièces, à l’exclusion de l’annexe 16 aux exceptions pré-
liminaires.
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 14

12. Des audiences publiques ont été tenues entre le 13 et le 22 octobre 1997,
au cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour le Royaume-Uni: sir Franklin Berman,

le très honorable lord Hardie,
M. Daniel Bethlehem,
M. Christopher Greenwood.

Pour la Libye: S. Exc. M. Hamed Ahmed Elhouderi,

M. Abdelrazeg El-Murtadi Suleiman,
M. Jean Salmon,

M. Eric David,

M. Eric Suy,

M. Ian Brownlie.

A laudience, des membres de la Cour ont posé aux Parties des questions,
auxquelles il a été répondu par écrit, après la clôture de la procédure orale.

+

13. Dans la requête, les demandes ci-après ont été formulées par la Libye:

«En conséquence, tout en se réservant le droit de compléter et modifier

s’il y a lieu la présente conclusion en cours de procédure, la Libye prie la
Cour de dire et juger:

a)
b)

c)

que la Libye a satisfait pleinement à toutes ses obligations au regard de
la convention de Montréal;

que le Royaume-Uni a violé, et continue de violer, ses obligations juri-
diques envers la Libye stipulées aux articles 5, paragraphes 2 et 3, 7, 8,
paragraphe 2, et 11 de la convention de Montréal;

que le Royaume-Uni est juridiquement tenu de mettre fin et de renon-
cer immédiatement à ces violations et à toute forme de recours à la
force ou à la menace contre la Libye, y compris la menace de recourir
à la force contre la Libye, ainsi qu’à toute violation de la souveraineté,
de lintégrité territoriale et de l'indépendance politique de la Libye.»

14. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement libyen,
dans le mémoire:

«Par ces motifs, et tout en se réservant le droit de compléter et modifier

s’il y a lieu les présentes conclusions en cours de procédure, la Libye prie la
Cour de dire et juger:

a)
b)

c)

d)

que la convention de Montréal s’applique au présent litige;

que la Libye a pleinement satisfait à toutes ses obligations au regard de
la convention de Montréal et est fondée à exercer la compétence pénale
prévue par cette convention;

que le Royaume-Uni a violé, et continue de violer, ses obligations juri-
diques envers la Libye stipulées à l’article 5, paragraphes 2 et 3, à l’ar-
ticle 7, à l’article 8, paragraphe 3, et à l’article 11 de la convention de
Montréal;

que le Royaume-Uni est juridiquement tenu de respecter le droit de la
Libye à ce que cette convention ne soit pas écartée par des moyens qui

9
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 15

seraient au demeurant en contradiction avec les principes de la Charte
des Nations Unies et du droit international général de caractère impé-
ratif qui prohibent l’utilisation de la force et la violation de la souve-
raineté, de l'intégrité territoriale, de l'égalité souveraine des Etats et de
leur indépendance politique.»

Au nom du Gouvernement du Royaume-Uni,

dans les exceptions préliminaires:

«Pour les motifs qu’il a exposés, le Royaume-Uni prie la Cour de dire et
juger:

qu’elle n’a pas compétence pour se prononcer sur les demandes présentées
par la Jamahiriya arabe libyenne à l'encontre du Royaume-Uni

et/ou
que les demandes présentées par la Jamahiriya arabe libyenne à l'encontre
du Royaume-Uni ne sont pas recevables.»
Au nom du Gouvernement libyen,
dans l'exposé écrit contenant ses observations et conclusions sur les exceptions
préliminaires :

«Par ces motifs, et tout en se réservant le droit de compléter ou modi-
fier, s’il y a lieu, les présentes conclusions en cours de procédure, la Libye
prie la Cour de dire et juger:

— que les exceptions préliminaires présentées par le Royaume-Uni doi-
vent être rejetées et qu’en conséquence:

a) la Cour est compétente pour statuer sur la requête libyenne,
b) cette requête est recevable;

— que la procédure doit être poursuivie quant au fond du différend.»

15. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement du Royaume-Uni,
à l’audience du 20 octobre 1997:

«La Cour est priée de dire et juger:

qu’elle n’a pas compétence pour se prononcer sur les demandes présentées
par la Jamahiriya arabe libyenne à l’encontre du Royaume-Uni

et/ou

que ces demandes ne sont pas recevables;

en conséquence la Cour doit rejeter la requête de la Libye.»
Au nom du Gouvernement libyen,
à l’audience du 22 octobre 1997:

«La Jamahiriya arabe libyenne prie la Cour de bien vouloir dire et
juger :

— que les exceptions préliminaires présentées par le Royaume-Uni ... doi-
vent être rejetées et qu’en conséquence:

10
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 16

a) la Cour est compétente pour statuer sur la requête libyenne,
b} cette requête est recevable;

— que la procédure doit être poursuivie quant au fond du différend.»

x * x

16. Dans la présente affaire, le Royaume-Uni a soulevé deux excep-
tions: l’une visant la compétence de la Cour et l’autre portant sur la
recevabilité de la requéte. Selon le Royaume-Uni, «ces deux exceptions
revétent un caractére essentiellement préliminaire».

# Ÿ x

17. La Cour examinera en premier lieu l’exception soulevée par le
Royaume-Uni concernant sa compétence.

18. La Libye soutient que la Cour est compétente sur la base du para-
graphe 1 de l’article 14 de la convention de Montréal, qui dispose que:

«Tout différend entre des Etats contractants concernant l’inter-
prétation ou l’application de la présente convention qui ne peut pas
être réglé par voie de négociation est soumis à l’arbitrage, a la
demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
de la demande d’arbitrage, les Parties ne parviennent pas à se mettre
d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice,
en déposant une requête conformément au Statut de la Cour.»

19. Les Parties conviennent que la convention de Montréal est en
vigueur entre elles et qu’elle l'était déjà, aussi bien lors de la destruction
de l’appareil de la Pan Am au-dessus de Lockerbie, le 21 décembre 1988,
qu’au moment du dépôt de la requête, le 3 mars 1992. Toutefois, le défen-
deur conteste la compétence de la Cour au motif que, selon lui, il n’a pas
été satisfait, en l’espèce, à toutes les exigences énoncées au paragraphe 1
de l’article 14 de la convention de Montréal.

* *

20. Le défendeur a expressément affirmé qu’il ne souhaitait pas contes-
ter la compétence de la Cour sur la base de tous les motifs qu'il avait
invoqués lors de la phase de la procédure relative aux mesures conserva-
toires et il s’est borné à alléguer que la Libye n’avait pas établi, premiè-
rement, qu’il existait un différend juridique entre les Parties et, deuxiè-
mement, qu'un tel différend concernerait l'interprétation ou l’application
de la convention de Montréal et entrerait par suite dans les prévisions du
paragraphe 1 de l’article 14 de cette convention. Le Royaume-Uni n’a
donc pas repris, lors de la présente phase de la procédure, les arguments
qu’il avait précédemment avancés sur le point de savoir si le différend
qui, d’après la Libye, existerait entre les Parties ne pouvait se régler par

11
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 17

voie de négociation, si la Libye avait présenté une demande d’arbitrage
en bonne et due forme et si elle avait respecté le délai de six mois prescrit
par le paragraphe 1 de l’article 14 de la convention.

21. La Cour n’estime pas moins nécessaire d’examiner brièvement ces
arguments. Elle relève qu’en l’espèce le défendeur a toujours soutenu que
la destruction de l'appareil de la Pan Am au-dessus de Lockerbie n’avait
suscité entre les Parties aucun différend concernant l'interprétation ou
l'application de la convention de Montréal et que, de ce fait, il n’y avait,
de l’avis du défendeur, aucune question à régler par voie de négociation
conformément à la convention; elle constate que la proposition d’arbi-
trage contenue dans la lettre que le secrétaire libyen du comité populaire
de liaison avec l’étranger et de coopération internationale a adressée le
18 janvier 1992 au ministre des affaires étrangères du Royaume-Uni est
restée sans réponse; et elle note en particulier que le défendeur a claire-
ment exprimé son intention de ne pas accepter d’arbitrage — sous quel-
que forme que ce soit — lorsqu'il a présenté et vigoureusement soutenu la
résolution 731 (1992) que le Conseil de sécurité a adoptée trois jours plus
tard, le 21 janvier 1992.

En conséquence, de l’avis de la Cour, le différend qui existerait entre
les Parties ne pouvait ni être réglé par voie de négociation ni être soumis
à l’arbitrage en application de la convention de Montréal, et le refus
du défendeur de prendre part à un arbitrage pour régler ce différend exo-
nérait la Libye de toute obligation, aux termes du paragraphe 1 de l’ar-
ticle 14 de la convention, d’observer un délai de six mois à compter de
la demande d’arbitrage avant de saisir la Cour.

22. Comme les Parties l’ont rappelé, la Cour permanente de Justice
internationale a affirmé dès 1924 qu’«[u]n différend est un désaccord sur
un point de droit ou de fait, une contradiction, une opposition de thèses
juridiques ou d’intérêts entre deux personnes» (Concessions Mavrom-
matis en Palestine, 1924, C.P.J.L série A n° 2, p. 11). La Cour actuelle a
pour sa part souligné, dans son arrêt du 30 juin 1995 en l’affaire relative
au Timor oriental (Portugal c. Australie), ce qui suit:

«Pour établir l'existence d’un différend: «Il faut démontrer que la
réclamation de l’une des parties se heurte à l'opposition manifeste de
l’autre» (Sud-Ouest africain, exceptions préliminaires, arrêt, CI_J.
Recueil 1962, p. 328); par ailleurs, «l'existence d’un différend inter-
national demande à être établie objectivement» ({nterprétation des
traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).» (CLT.
Recueil 1995, p. 100.)

12
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 18

23. Dans sa requête et son mémoire, la Libye a soutenu que la conven-
tion de Montréal est le seul instrument applicable à la destruction de
l'appareil de la Pan Am au-dessus de Lockerbie pour les motifs suivants:

a) le défendeur et la Libye sont liés par la convention de Montréal, qui
est en vigueur entre les Parties;

b) cette convention est spécifiquement destinée à prévenir ce type d’actes
(troisième paragraphe du préambule);

c) les actes imputés aux ressortissants libyens sont visés par l’article pre-
mier de la convention de Montréal:

d) «le système de la convention de Montréal est, par rapport au système
de la Charte des Nations Unies, à la fois une /ex posterior et une lex
specialis; il en résulte que, pour les questions qui relèvent de cette
convention, celle-ci doit à priori l'emporter sur les systèmes prévus
par la Charte»;

e) il n'existe aucune autre convention relative au droit pénal internatio-
nal en vigueur qui soit applicable à ces questions dans les rapports
entre la Libye et le Royaume-Uni.

24. Le Royaume-Uni ne nie pas que, comme tels, les faits de la cause
puissent entrer dans les prévisions de la convention de Montréal. Toute-
fois, il souligne qu’en l'espèce, dès que la Libye a invoqué la convention
de Montréal, il a fait valoir que celle-ci n’était pas en jeu car la question
à résoudre avait trait à «la réaction de la communauté internationale
devant la situation découlant de l’absence de réponse effective de la Libye
aux accusations très graves de participation étatique à des actes de terro-
risme ».

25. Ainsi, les Parties s'opposent sur la question de savoir si la destruc-
tion de l’appareil de la Pan Am au-dessus de Lockerbie est régie par la
convention de Montréal. Il existe donc un différend entre les Parties sur
le régime juridique applicable à cet événement. Un tel différend concerne,
de l’avis de la Cour, l'interprétation et l’application de la convention de
Montréal, et, conformément au paragraphe 1 de l’article 14 de la conven-
tion, il appartient à la Cour de le trancher.

*

26. En outre, dans sa requête et son mémoire, la Libye, à l’appui des
conclusions reproduites, respectivement, aux paragraphes 13 (alinéas a)
et b)) et 14 (alinéas 5) et c)) ci-dessus, a en particulier souligné les six
points suivants:

a) les actes qui ont entraîné la destruction de l’appareil de la Pan Am
au-dessus de Lockerbie constituent l’une des infractions visées par
l’article premier de la convention de Montréal et celle-ci doit partant
s'appliquer à ces faits;

b) la Libye s’est acquittée de l'obligation que lui impose le paragraphe 2
de l’article 5 de la convention de Montréal d’établir sa compétence à
l’égard des auteurs présumés de la destruction de l’aéronef et elle a le
droit d’exercer la compétence ainsi établie;

13
c)

d)

f)

CONVENTION DE MONTREAL DE 1971 (ARRET) 19

elle a exercé sa compétence à l’égard des deux auteurs présumés de
l'infraction en vertu de son code pénal et le défendeur ne devrait pas
entraver l’exercice de cette compétence;

elle a exercé les droits qu’elle tient de l’article 6 de la convention de
Montréal en prenant toutes les mesures nécessaires pour assurer la
présence des deux auteurs présumés de l'infraction, en procédant a
des enquêtes préliminaires, en avisant les Etats intéressés et en leur
indiquant qu’elle entendait exercer sa compétence, mais le défendeur
tente, selon elle, par ses actions et ses menaces, d'empêcher l’applica-
tion de la convention;

la Libye ayant décidé de ne pas extrader les deux auteurs présumés de
l'infraction, l’article 7 de la convention de Montréal lui confère le
droit de les déférer à ses autorités compétentes aux fins d'engager des
poursuites pénales conformément au droit libyen;

elle est en droit, conformément au paragraphe 3 de l’article 8 de la
convention de Montréal, de ne pas extrader les deux auteurs présumés
de l'infraction car il s’agit de ressortissants libyens et la Constitution
libyenne n’autorise pas leur extradition.

27. Le défendeur conteste que la convention de Montréal confère à la

Libye les droits qu’elle entend ainsi faire valoir. Il prétend en outre
qu'aucune des dispositions auxquelles la Libye se réfère n’impose d’obli-
gation au Royaume-Uni. Enfin, il rappelle qu’il n’a jamais invoqué lui-
même la convention de Montréal et observe que rien, dans cette conven-
tion, ne l’empêchait de demander la livraison des auteurs présumés de
l'infraction en dehors du cadre de ladite convention.

28. L’article premier de la convention de Montréal dispose ce qui

suit:

«1. Commet une infraction pénale toute personne qui illicitement
et intentionnellement:

a) accomplit un acte de violence à l’encontre d’une personne se
trouvant à bord d’un aéronef en vol, si cet acte est de nature à
compromettre la sécurité de cet aéronef;

b) détruit un aéronef en service ou cause à un tel aéronef des dom-
mages qui le rendent inapte au vol ou qui sont de nature à com-
promettre sa sécurité en vol;

c) place ou fait placer sur un aéronef en service, par quelque moyen
que ce soit, un dispositif ou des substances propres à détruire
ledit aéronef ou à lui causer des dommages qui le rendent inapte
au vol ou qui sont de nature à compromettre sa sécurité en
vol;

d) détruit ou endommage des installations ou services de navigation
aérienne ou en perturbe le fonctionnement, si l’un de ces actes est
de nature à compromettre la sécurité d’aéronefs en vol;

e) communique une information qu’elle sait être fausse et, de ce
fait, compromet la sécurité d’un aéronef en vol.

14
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 20

2. Commet également une infraction pénale toute personne qui:

a) tente de commettre l’une des infractions énumérées au para-
graphe premier du présent article;

b) est le complice de la personne qui commet ou tente de commettre
l'une de ces infractions.»

L'article 5 est ainsi conçu:

«1. Tout Etat contractant prend les mesures nécessaires pour éta-
blir sa compétence aux fins de connaître des infractions dans les cas
suivants:

a) si l’infraction est commise sur le territoire de cet Etat;

b) si l'infraction est commise à l’encontre ou à bord d’un aéronef
immatriculé dans cet Etat;

c) si l’aéronef à bord duquel l'infraction est commise atterrit sur
son territoire avec l’auteur présumé de l'infraction se trouvant
encore à bord;

d) si l’infraction est commise à l’encontre ou à bord d’un aéronef
donné en location sans équipage à une personne qui a le siège
principal de son exploitation ou, à défaut, sa résidence perma-
nente dans ledit Etat.

2. Tout Etat contractant prend également les mesures nécessaires
pour établir sa compétence aux fins de connaître des infractions pré-
vues aux alinéas a), b) et c) du paragraphe 1 de l’article premier,
ainsi qu'au paragraphe 2 du même article, pour autant que ce der-
nier paragraphe concerne lesdites infractions, dans le cas où l’auteur
présumé de l’une d’elles se trouve sur son territoire et où ledit Etat
ne l’extrade pas conformément à l’article 8 vers l’un des Etats visés
au paragraphe 1 du présent article.

3. La présente convention n’écarte aucune compétence pénale
exercée conformément aux lois nationales. »

Pour sa part, l’article 6 porte:

«1, S’il estime que les circonstances le justifient, tout Etat contrac-
tant sur le territoire duquel se trouve l’auteur ou l’auteur présumé de
linfraction assure la détention de cette personne ou prend toutes
mesures nécessaires pour assurer sa présence. Cette détention et ces
mesures doivent être conformes à la législation dudit Etat; elles ne
peuvent être maintenues que pendant le délai nécessaire à l’engage-
ment de poursuites pénales ou d’une procédure d’extradition.

2. Ledit Etat procède immédiatement à une enquête préliminaire
en vue d'établir les faits.

3. Toute personne détenue en application du paragraphe 1 du pré-
sent article peut communiquer immédiatement avec le plus proche
représentant qualifié de l’Etat dont elle a la nationalité; toutes facilités
lui sont accordées à cette fin.

4. Lorsqu'un Etat a mis une personne en détention conformé-

15
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 21

mentaux dispositions du présent article, il avise immédiatement de
cette détention, ainsi que des circonstances qui la justifient, les Etats
mentionnés au paragraphe 1 de l’article 5, Etat dont la personne
détenue a la nationalité et, s’il le juge opportun, tous autres Etats
intéressés. L’Etat qui procède à l’enquête préliminaire visée au pa-
ragraphe 2 du présent article en communique rapidement les conclu-
sions auxdits Etats et leur indique s’il entend exercer sa compé-
tence.»

L’article 7 est libellé dans les termes suivants:

«L’Etat contractant sur le territoire duquel l’auteur présumé de
Pune des infractions est découvert, s’il n’extrade pas ce dernier, sou-
met l'affaire, sans aucune exception et que l'infraction ait ou non été
commise sur son territoire, à ses autorités compétentes pour l’exer-
cice de l’action pénale. Ces autorités prennent leur décision dans les
mêmes conditions que pour toute infraction de droit commun de
caractère grave conformément aux lois de cet Etat.»

Enfin, aux termes de l’article 8:

«1. Les infractions sont de plein droit comprises comme cas
d’extradition dans tout traité d’extradition conclu entre Etats
contractants. Les Etats contractants s'engagent à comprendre les
infractions comme cas d’extradition dans tout traité d’extradition à
conclure entre eux.

2. Si un Etat contractant qui subordonne l’extradition à l’exis-
tence d’un traité est saisi d’une demande d’extradition par un autre
Etat contractant avec lequel il n’est pas lié par un traité d’extradi-
tion, il a la latitude de considérer la présente convention comme
constituant la base juridique de l’extradition en ce qui concerne les
infractions. L’extradition est subordonnée aux autres conditions pré-
vues par le droit de l’Etat requis.

3. Les Etats contractants qui ne subordonnent pas l’extradition à
l’existence d’un traité reconnaissent les infractions comme cas
d’extradition entre eux dans les conditions prévues par le droit de
VEtat requis.

4. Entre Etats contractants, les infractions sont considérées aux
fins d’extradition comme ayant été commises tant au lieu de leur
perpétration que sur le territoire des Etats tenus d’établir leur com-
pétence en vertu des alinéas b), c) et d) du paragraphe 1 de l’ar-
ticle 5.»

29. Au vu des positions exprimées par les Parties, la Cour constate
qu'il existe entre elles non seulement un différend de nature générale tel
que défini au paragraphe 25 ci-dessus, mais aussi un différend spécifique
qui concerne l'interprétation et l’application de l’article 7 — lu conjoin-
tement avec l’article 1, l’article 5, l’article 6 et Particle 8 — de la conven-

16
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 22

tion de Montréal; conformément au paragraphe 1 de l’article 14 de la
convention, il appartient à la Cour de trancher ce différend.

30. Par ailleurs, la Libye a soutenu, dans sa requête et son mémoire,
que, dès lors qu’elle avait entamé son enquête judiciaire à l’égard des
deux auteurs présumés de l’infraction, le défendeur était tenu, aux termes
du paragraphe 1 de l’article 11 de la convention de Montréal, de remettre
aux autorités libyennes tous les éléments de preuve en sa possession
concernant l'infraction en cause. Or, de l’avis de la Libye, le Royaume-
Uni ne s’est pas dûment acquitté de cette obligation puisqu'il s’est borné
à envoyer «une simple copie de l’exposé des faits» retenus contre les
accusés, document qui «ne contien[t] aucun élément de preuve dont la
justice libyenne pourrait se servir».

31. A ce propos, le Royaume-Uni reconnaît que «file paragraphe 1 de
l'article 11 diffère des autres dispositions invoquées par la Libye en
ce qu’il impose des obligations à d’autres Etats» et «peut donc, dans
l’abstrait, donner lieu à un différend entre la Libye et le Royaume-Uni».
Toutefois, il soutient qu’il n’a pas violé cette disposition, et fait notam-
ment valoir qu’il «a fourni à la Libye des copies de l’acte d'accusation
dressé par l’Ecosse, du mandat d’arrêt des accusés et de l'exposé des faits
établi par le procureur général». Il relève au demeurant qu’à Pépoque
où la Libye avait présenté ses demandes elle n’avait — pas plus que le
Royaume-Uni — invoqué la convention de Montréal et il conclut que:

«Pour que le refus du Royaume-Uni de fournir de plus amples
informations à la Libye constitue une violation de l’article 11, la
convention aurait dû au moins avoir été invoquée par l’un des Etats
concernés.»

32. L'article 11 de la convention de Montréal est ainsi libellé:

«1. Les Etats contractants s’accordent l’entraide judiciaire la plus
large possible dans toute procédure pénale relative aux infractions.
Dans tous les cas, la loi applicable pour l'exécution d’une demande
d'entraide est celle de l'Etat requis.

2. Toutefois, les dispositions du paragraphe 1 du présent ar-
ticle n’affectent pas les obligations découlant des dispositions de tout
autre traité de caractère bilatéral ou multilatéral qui régit ou régira,
en tout ou en partie, le domaine de l'entraide judiciaire en matière
pénale. »

33. Considérant les positions des Parties quant aux obligations
imposées par l’article 11 de la convention de Montréal, la Cour conclut
qu'il existe également entre elles un différend qui concerne l’interpréta-
tion et l’application de cette disposition; conformément au paragraphe 1

17
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 23

de l’article 14 de la convention, il appartient à la Cour de trancher ce
différend.

*

34. La Libye, dans le dernier état de ses conclusions, demande enfin à
la Cour de juger que

«le Royaume-Uni est juridiquement tenu de respecter le droit de la
Libye a ce que [la convention de Montréal] ne soit pas écartée par
des moyens qui seraient au demeurant en contradiction avec les prin-
cipes de la Charte des Nations Unies et du droit international géné-
ral de caractère impératif qui prohibent l’utilisation de la force et la
violation de la souveraineté de l’intégrité territoriale, de l'égalité sou-
veraine des Etats et de leur indépendance politique».

35. Le Royaume-Uni soutient qu’il n’appartient pas à la Cour, sur la
base du paragraphe 1 de l’article 14 de la convention de Montréal, de se
prononcer sur la licéité des actions, au demeurant conformes au droit
international, engagées par le défendeur en vue d’obtenir la livraison des
deux auteurs présumés de l'infraction. Il en déduit que la Cour n’a pas
compétence pour connaître des conclusions présentées sur ce point par la
Libye. .

36. La Cour ne saurait accueillir l’argumentation ainsi formulée. Il lui
appartient en effet de juger, sur la base du paragraphe 1 de Particle 14 de
la convention de Montréal, de la licéité des actions critiquées par la
Libye, dans la mesure où ces actions seraient contraires aux dispositions
de la convention de Montréal.

*

37. Dans l’instance, le Royaume-Uni a cependant affirmé que, quand
bien même la convention de Montréal conférerait à la Libye les droits
qu’elle revendique, ceux-ci ne pourraient être exercés en l’espèce, au motif
qu'ils auraient été supplantés par les résolutions 748 (1992) et 883 (1993)
du Conseil de sécurité qui, en vertu des articles 25 et 103 de la Charte des
Nations Unies, prévalent sur tous droits et obligations créés par la
convention de Montréal. Le défendeur a aussi avancé que, du fait de
Vadoption de ces résolutions, le seul différend qui existerait désormais
opposerait la Libye au Conseil de sécurité; or il s’agirait là, à l’évidence,
d’un différend qui n’entrerait pas dans les prévisions du paragraphe 1 de
Particle 14 de la convention de Montréal et dont la Cour ne pourrait dès
lors connaitre.

38. La Cour ne saurait accueillir cette argumentation. Les résolu-
tions 748 (1992) et 883 (1993) du Conseil de sécurité ont en effet été adop-
tées après le dépôt de la requête, le 3 mars 1992. Or, conformément à une
jurisprudence constante, si la Cour était compétente à cette date, elle l’est
demeurée; l’intervention ultérieure des résolutions susvisées ne saurait

18
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 24

affecter une compétence déjà établie (voir Nottebohm, exception prélimi-
naire, arrêt, C.I.J. Recueil 1953, p. 122; Droit de passage en territoire
indien, exceptions préliminaires, arrêt, C.J. Recueil 1957, p. 142).

* OF

39. Au vu de ce qui précède, la Cour conclut que l’exception d’incom-
pétence tirée par le Royaume-Uni de l’absence alléguée de différend entre
les Parties concernant l'interprétation ou l'application de la convention
de Montréal doit être rejetée, et qu’elle a compétence pour connaître des
différends qui opposent la Libye au Royaume-Uni en ce qui concerne
l'interprétation ou l’application des dispositions de cette convention.

4 * x

40. La Cour passera maintenant à l’examen de l’exception du Royaume-
Uni selon laquelle la requéte libyenne n’est pas recevable.

41. Le principal argument présenté par le Royaume-Uni dans ce
contexte est le suivant:

«ce que la Libye affirme étre la ou les questions en litige entre elle-
méme et le Royaume-Uni est maintenant réglé par les décisions que
le Conseil de sécurité a prises en application du chapitre VII de la
Charte des Nations Unies et qui lient les deux Parties, et ... les réso-
lutions adoptées priment, conformément à l’article 103 de la Charte,
en cas de conflit entre ce qu’elles exigent et les droits ou obligations
qui découleraient de la convention de Montréal».

Le Royaume-Uni précise à cet égard que

«les résolutions 748 et 883 sont juridiquement obligatoires et créent
pour la Libye et le Royaume-Uni des obligations juridiques qui sont
déterminantes pour tout différend sur lequel la Cour pourrait avoir
compétence ».

Selon le Royaume-Uni, lesdites résolutions prescrivent la livraison par la
Libye des deux suspects au Royaume-Uni ou aux Etats-Unis, afin d’y
être jugés, et cette décision du Conseil de sécurité est obligatoire pour la
Libye, indépendamment de tout droit que celle-ci pourrait tirer de la
convention de. Montréal. Sur cette base, le Royaume-Uni soutient que la
Libye ne pourrait

«obtenir les mesures qu’elle sollicite de la Cour au titre de la conven-
tion de Montréal et que la Cour devrait dès lors exercer son pouvoir
de déclarer irrecevable la requête libyenne».

19
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 25

Le Royaume-Uni fait également valoir que, dans l’hypothèse où la
Cour entendrait examiner les questions soulevées par la Libye concernant
la convention de Montréal sans tenir compte de l’effet des résolutions du
Conseil de sécurité, elle se trouverait dans la situation de devoir procé-
der à un examen desdites questions sur le fond; si la Cour devait alors se
prononcer en faveur de l'analyse offerte par la Libye, elle rendrait
vraisemblablement un arrêt sur cette base, alors que celui-ci ne serait ni
applicable ni exécutable, au vu des décisions antérieures du Conseil de
sécurité qui demeureraient en vigueur.

Le Royaume-Uni ajoute par ailleurs que les termes des résolutions en
cause, ainsi que des dispositions pertinentes de la Charte, ont fait l’objet
d’une discussion complète devant la Cour.'Celle-ci n’aurait donc besoin
d’aucun élément additionnel tiré d’une argumentation sur le fond pour
être en mesure d'interpréter les décisions du Conseil de sécurité ou d’en
déterminer les effets.

42. La Libye soutient pour sa part qu’il ressort des termes mêmes des
résolutions 731 (1992), 748 (1992) et 883 (1993) que le Conseil de sécurité
n’a jamais exigé qu'elle livre ses nationaux au Royaume-Uni ou aux
Etats-Unis; à l’audience, elle a indiqué que telle était bien toujours «la
thèse principale de la Libye». Elle ajoute qu’il convient pour la Cour
d'interpréter lesdites résolutions «en conformité avec la Charte, qui
détermine leur validité» et que la Charte interdit au Conseil d’obliger la
Libye à livrer ses nationaux au Royaume-Uni ou aux Etats-Unis. Et la
Libye de conclure que sa requête est recevable «en ce que la Cour peut
utilement se prononcer sur l’interprétation et l’application de la conven-
tion de Montréal ... indépendamment des effets juridiques des résolu-
tions 748 (1992) et 883 (1993)».

La Libye observe au demeurant que les arguments du Royaume-Uni
fondés sur les dispositions de la Charte soulévent des problémes qui ne
présentent pas un caractère exclusivement préliminaire, mais relèvent du
fond du différend. Elle fait valoir, en particulier, que la question de l’effet
des résolutions du Conseil de sécurité n’a pas un caractère exclusivement
préliminaire, dans la mesure où les résolutions considérées sont invoquées
par le Royaume-Uni pour écarter l’application de la convention de Mon-
tréal, et alors même que la Libye est fondée à contester que ces résolu-
tions lui soient opposables.

43. La Libye appelle en outre l’attention de la Cour sur le principe selon
lequel «fila date critique à retenir pour déterminer la recevabilité d’une
requête est celle de son dépôt» (Actions armées frontalières et transfron-
taliéres (Nicaragua c. Honduras), compétence et recevabilité, arrêt, C.LJ.
Recueil 1988, p. 95, par. 66). Elle observe à cet égard que sa requête a été
introduite le 3 mars 1992; que les résolutions 748 (1992) et 883 (1993) du
Conseil de sécurité ont été adoptées les 31 mars 1992 et 11 novembre 1993
respectivement; et que la résolution 731 (1992) du 21 janvier 1992 n’a pas
été adoptée en vertu du chapitre VII de la Charte des Nations Unies et ne
constituait qu'une simple recommandation. En conséquence, la Libye sou-
tient que sa requête est en tout état de cause recevable.

20
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 26

44. De l'avis de la Cour, il y a lieu de retenir cette dernière conclusion
de la Libye. La date du 3 mars 1992 à laquelle la Libye a déposé sa
requête est en effet la seule date pertinente aux fins d’apprécier la rece-
vabilité de celle-ci. Les résolutions 748 (1992) et 883 (1993) du Conseil de
sécurité ne sauraient être prises en considération à cet égard dès lors
qu’elles ont été adoptées à une date ultérieure. Quant à la résolution 731
(1992) du Conseil de sécurité, adoptée avant le dépôt de la requête, elle ne
saurait constituer un obstacle juridique à la recevabilité de celle-ci car il
s'agissait d’une simple recommandation sans effet contraignant, comme
le reconnaît d’ailleurs le Royaume-Uni lui-même. La requête libyenne ne
saurait par suite être déclarée irrecevable pour ces motifs.

45. Au vu de ce qui précède, la Cour conclut qu’il y a lieu de rejeter
l’exception d’irrecevabilité tirée par le Royaume-Uni des résolutions 748
(1992) et 883 (1993) du Conseil de sécurité, et que la requête de la Libye
est recevable.

*
* *

46. En traitant de la recevabilité, l’agent du Royaume-Uni a aussi
exposé que son gouvernement «pri[ait] la Cour de déclarer que les réso-
lutions prises dans l'intervalle par le Conseil de sécurité ont privé de tout
objet les demandes de la Libye».

La Cour a déja reconnu 4 plusieurs reprises par le passé que des évé-
nements postérieurs à Vintroduction d’une requête peuvent «[priver]
ensuite la requéte de son objet» (Actions armées frontaliéres et transfron-
talières ( Nicaragua c. Honduras), compétence et recevabilité, arrêt, CI. J.
Recueil 1988, p. 95, par. 66) et «qu’il n’y a dès lors pas lieu à statuer»
(Essais nucléaires (Australie c. France), arrêt, C.IJ. Recueil 1974,
p. 272, par. 62) (cf. Cameroun septentrional, arrêt, CI.J. Recueil 1963,
p. 38).

En l'espèce, le Royaume-Uni développe une exception qui tend à obte-
nir de la Cour le prononcé d’un non-lieu et doit être examinée dans le
cadre de cette jurisprudence.

47. La Cour doit s’assurer qu’une telle exception entre bien dans les
prévisions de l’article 79 du Règlement, invoqué par le défendeur. Cet ar-
ticle vise, en son paragraphe 1, «[tJoute exception à la compétence de la
Cour ou à la recevabilité de la requête ou toute autre exception» (les ita-
liques sont de la Cour); son champ d’application ratione materiae n’est
donc pas limité aux seules exceptions d’incompétence ou d’irrecevabilité.
Mais, pour être couverte par l’article 79, une exception doit en outre
revêtir un caractère «préliminaire». Le paragraphe 1 de l’article 79 du
Règiement qualifie de «préliminaire» une exception «sur laquelle le
défendeur demande une décision avant que la procédure sur le fond se
poursuive». Il ne fait pas de doute que, d’un point de vue formel, Pexcep-
tion ici envisagée satisfasse à cette condition. La Cour relèvera au demeu-
rant que le défendeur cherche, en l’occurrence, à faire prévaloir la préten-

21
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 27

tion selon laquelle les décisions du Conseil de sécurité ne pourraient
donner lieu à aucun recours contentieux devant la Cour, alors même
qu’elles statueraient sur des droits que le demandeur prétend tirer d’un
texte conventionnel, ou pour le moins qu’elles affecteraient directement
ceux-ci; et que le défendeur entend ainsi écarter d’emblée tout examen
par la Cour des demandes introduites par le demandeur et mettre immé-
diatement fin à la procédure engagée par celui-ci. Dans la mesure où
l'exception de non-lieu soulevée par le Royaume-Uni a effectivement
pour objet d'empêcher in limine tout examen de l’affaire au fond, où son
«effet, si elle était retenue par la Cour, serait de mettre fin à la procé-
dure» et où «il conviendrait, par conséquent, pour la Cour de s’[en] occu-
per avant d’aborder le fond» (Chemin de fer Panevezys-Saldutiskis,
arrêt, 1939, C.P.J.I. série AIB n° 76, p. 16), cette exception possède un
caractère préliminaire et entre bien dans les prévisions de l’article 79 du
Règlement.

Il est par ailleurs constant que ladite exception a été formulée par écrit
dans le délai fixé pour le dépôt du contre-mémoire et a de ce fait été pré-
sentée selon les modalités prescrites à l’article 79.

48. La Libye ne conteste aucun de ces points. Elle ne soutient nulle-
ment que l’exception tirée par le Royaume-Uni des résolutions 748 (1992)
et 883 (1993) du Conseil de sécurité serait une exception de fond qui
n’entrerait pas dans les prévisions de l’article 79 du Règlement; et elle ne
prétend pas davantage que cette exception n’aurait pas été introduite de
manière appropriée. Ce que la Libye soutient, c’est que ladite exception
relève de la catégorie de celles que le paragraphe 7 de l’article 79 du Règle-
ment qualifie d’exceptions «n’a[yant] pas dans les circonstances de l'espèce
un caractère exclusivement préliminaire» (voir paragraphe 42 ci-dessus).

Le Royaume-Uni considère au contraire que l’exception en cause
possède un «caractère exclusivement préliminaire» au sens de cette même
disposition; et, à l’audience, son agent a insisté sur la nécessité pour la
Cour d’éviter toute procédure sur le fond, qui, 4 son sens, risquerait non
seulement «d’être longue et coûteuse», mais aussi, en raison des diffi-
cultés liées au «maniement de documents probatoires en l’espèce ... de
poser de graves problémes».

C’est donc sur la question du caractère «exclusivement» ou «non
exclusivement» préliminaire de l’exception ici envisagée que les Parties
s'opposent et que la Cour doit à présent se prononcer.

49. La formulation qui apparaît aujourd’hui au paragraphe 7 de l’ar-
ticle 79 du Règlement a été adoptée par la Cour en 1972. La Cour a eu
Poccasion d’en examiner la portée dans les arrêts qu’elle a rendus en
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, le 26 novembre 1984 (compétence et recevabilité, arrêt, C.LJ.
Recueil 1984, p. 425-426) et le 26 juin 1986 (fond, arrêt, C.I TJ. Recueil
1986, p. 29-31), respectivement. Comme la Cour l’a rappelé dans le
second de ces arrêts,

22
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 28

«[djans le Règlement remontant à 1936 (qui sur ce point repre-
nait une pratique elle-même antérieure), la Cour avait la faculté de
joindre une exception au fond «lorsque les intérêts de la bonne
administration de la justice lui en [faisait] un devoir» (Chemin de
fer Panevezys-Saldutiskis, C.P.J.I. série AIB n° 75, p. 56) et en
particulier lorsque en statuant sur les exceptions elle risquait «soit
de trancher des questions qui appartiennent au fond de I’affaire, soit
d’en préjuger la solution» (ibid.)» (C LJ. Recueil 1986, p. 29-30,
par. 39).

Toutefois, ’exercice de cette faculté présentait un danger,

«a savoir que la Cour ne se prononce en définitive que sur la base de
Vexception préliminaire, et cela après avoir imposé aux parties un
débat exhaustif sur le fond ... ce qui [était bien] arrivé dans les faits
(Barcelona Traction, Light and Power Company, Limited, deuxiéme
phase, C.J. Recueil 1970, p. 3). Pour certains, on ne faisait ainsi
que prolonger inutilement une procédure longue et coûteuse.» (bid.,
p. 30, par. 39.)

La Cour s’était alors trouvée devant le choix suivant:

«reviser le Réglement de maniére a exclure dorénavant toute jonc-
tion au fond, ce qui aurait obligé a se prononcer sur toutes les excep-
tions au stade préliminaire, ou rechercher une solution plus souple»
(ibid., p. 30, par. 40).

La solution retenue en 1972 avait finalement consisté non pas a exclure
toute faculté d’examen d’une exception préliminaire au fond, mais à limi-
ter l’exercice de cette faculté, en en précisant plus strictement les condi-
tions. Et la Cour de conclure, à propos de la nouvelle disposition alors
adoptée:

«Elle présente donc un avantage certain: en qualifiant certaines
exceptions de préliminaires, elle montre bien que, lorsqu'elles pré-
sentent exclusivement ce caractère, les exceptions doivent être tran-
chées sans délai, mais que, dans le cas contraire, et notamment lors-
que ce caractère n’est pas exclusif puisqu'elles comportent à la fois
des aspects préliminaires et des aspects de fond, elles devront être
réglées au stade du fond. Ce procédé tend d’autre part à décourager
toute prolongation inutile de la procédure au stade de la compé-
tence.» (Jbid., p. 31, par. 41.)

50. La Cour doit donc rechercher en l’espèce si l’exception que le
Royaume-Uni tire des décisions du Conseil de sécurité comporte ou non
«à la fois des aspects préliminaires et des aspects de fond».

Cette exception s’attache à de multiples aspects du litige. En soutenant
que les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité ont
privé les demandes de la Libye de tout objet, le Royaume-Uni tente
d'obtenir de la Cour une décision de non-lieu qui mettrait immédiate-

23
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 29

ment fin à l'instance. Or, en sollicitant une telle décision, le Royaume-Uni
en sollicite, en réalité, au moins deux autres, que le prononcé d’un non-
lieu postulerait nécessairement: d’une part une décision établissant que
les droits revendiqués par la Libye aux termes de la convention de Mon-
tréal sont incompatibles avec les obligations découlant pour elle des réso-
tutions du Conseil de sécurité; et d’autre part une décision faisant préva-
loir ces obligations sur ces droits par le jeu des articles 25 et 103 de la
Charte.

Il ne fait dès lors pas de doute pour la Cour que les droits de la Libye
au fond seraient non seulement touchés par une décision de non-lieu ren-
due à ce stade de la procédure, mais constitueraient, à maints égards,
l’objet même de cette décision. L’exception soulevée par le Royaume-Uni
sur ce point a le caractère d’une défense au fond. De avis de la Cour,
cette exception fait bien plus qu’«effleurer des sujets appartenant au fond
de l'affaire» (Certains intérêts allemands en Haute-Silésie polonaise,
compétence, arrêt n° 6, 1925, C.P.J.I. série A n° 6, p. 15); elle est «inex-
tricablement liée» à celui-ci (Barcelona Traction, Light and Power Com-
pany, Limited, exceptions préliminaires, arrêt, C.IJ. Recueil 1964, p. 46).

La Cour relèvera d’ailleurs que le Royaume-Uni a lui-même abordé
de nombreux problèmes de fond dans ses écritures et ses plaidoiries à
ce stade, et qu’il a souligné que ces problèmes avaient fait l’objet de
débats exhaustifs devant la Cour; ce gouvernement a ainsi implicitement
reconnu l'existence entre l'exception soulevée et le fond du litige d’une
«connexité … intime» (Barcelona Traction, Light and Power Company,
Limited, exceptions préliminaires, arrêt, CI.J. Recueil 1964, p. 46, et réfé-
rence à Pajzs, Cséky, Esterhäzy, ordonnance du 23 mai 1936, C.P.JI
série AIB n° 66, p. 9).

Si la Cour devait statuer sur cette exception, elle statuerait donc
immanquablement sur le fond; or, en invoquant le bénéfice des disposi-
tions de l’article 79 du Règlement, le défendeur a mis en œuvre une pro-
cédure qui vise précisément à empêcher la Cour de ce faire.

La Cour conclut de ce qui précède que lexception du Royaume-Uni
selon laquelle les demandes libyennes auraient été privées de tout objet
n’a pas un «caractère exclusivement préliminaire» au sens de cet article.

51. Ayant établi sa compétence et conclu à la recevabilité de la requête,
la Cour pourra connaître de cette exception dans le cadre de son examen
de l’affaire au fond.

*
* *

52. Conformément au paragraphe 7 de l’article 79 du Règlement, les
délais pour la suite de la procédure seront fixés ultérieurement par la
Cour.

24
CONVENTION DE MONTRÉAL DE 1971 (ARRÊT) 30

53. Par ces motifs,
La Cour,

1) a) Par treize voix contre trois,

Rejette l'exception d’incompétence tirée par le Royaume-Uni de
l'absence alléguée de différend entre les Parties concernant l’interpréta-
tion ou l’application de la convention de Montréal du 23 septembre 1971;

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Koroma, Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges;
M. El-Kosheri, juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; M. Oda, juge; sir Robert Jen-
nings, juge ad hoc;

b) Par treize voix contre trois,

Dit qu’elle a compétence, sur la base du paragraphe 1 de l’article 14 de
la convention de Montréal du 23 septembre 1971, pour connaître des dif-
férends qui opposent la Libye au Royaume-Uni en ce qui concerne
l'interprétation ou application des dispositions de cette convention;

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Koroma, Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges;
M. El-Kosheri, juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; M. Oda, juge; sir Robert Jen-
nings, juge ad hoc;

2) a) Par douze voix contre quatre,

Rejette l'exception d’irrecevabilité tirée par le Royaume-Uni des réso-
lutions 748 (1992) et 883 (1993) du Conseil de sécurité;

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Shi, Fleischhauer, Koroma,
Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges; M. El-Kosheri,
juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; MM. Oda, Herczegh, juges;
sir Robert Jennings, juge ad hoc;

b) Par douze voix contre quatre,
Dit que la requête déposée par la Libye le 3 mars 1992 est recevable;

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Shi, Fleischhauer, Koroma,
Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges: M. El-Kosheri,
juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; MM. Oda, Herczegh, juges;
sir Robert Jennings, juge ad hoc;

25
CONVENTION DE MONTREAL DE 1971 (ARRÊT) 31

3) Par dix voix contre six,

Déclare que Vexception du Royaume-Uni, selon laquelle les résolu-
tions 748 (1992) et 883 (1993) du Conseil de sécurité auraient privé les
demandes de la Libye de tout objet, n’a pas, dans les circonstances de
Pespéce, un caractère exclusivement préliminaire.

pour: M. Weeramantry, vice-président, faisant fonction de président en

l'affaire; MM. Bedjaoui, Ranjeva, Shi, Koroma, Vereshchetin, Parra-
Aranguren, Kooijmans, Rezek, juges; M. El-Kosheri, juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; MM. Oda, Guillaume, Herc-
zegh, Fleischhauer, juges; sir Robert Jennings, juge ad hoc.

Fait en angiais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-sept février mil neuf cent quatre-vingt-dix-huit,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Grande
Jamahiriya arabe libyenne populaire et socialiste et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord.

Le vice-président,
{ Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

MM. BEDJAOUI, GUILLAUME et RANJEVA, juges, joignent une déclara-
tion commune à l’arrét; MM. Bepsaoui, RANJEVA et Koroma, juges,
joignent une déclaration commune a l’arrêt; MM. GUILLAUME et FLEISCH-
HAUER, juges, joignent une déclaration commune 4 l’arrét; M. HERCZEGH,
juge, joint une déclaration à l’arrêt.

MM. Kooumans et REZEK, juges, joignent à l’arrêt les exposés de {eur
opinion individuelle.

M. ScHWEBEL, président de la Cour, M. Ona, juge, et sir Robert JEN-
NINGs, juge ad hoc, joignent à l’arrét les exposés de leur opinion dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

26
